Citation Nr: 0335869	
Decision Date: 12/19/03    Archive Date: 12/24/03	

DOCKET NO.  02-08 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of additional education benefits under 
38 U.S.C., Chapter 30.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who had active service reportedly from April 1965 to 
January 1993, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the record reflects that the RO determined that the 
veteran was enrolled in a professional truck and bus operator 
course that was in excess of the number of total clock hours 
approved.  A letter to the veteran from the RO dated in 
December 2000 indicated that the veteran's schooling between 
September 5, 2000, through November 1, 2000, for 80 hours 
weekly, was approximately 640 total clock hours, and that his 
course had only had been approved for 80 clock hours.  
Similarly, a letter to the veteran dated in January 2001 
indicated that the veteran's schooling between September 5, 
2000, through November 1, 2000, for 20 hours weekly, was 
approximately 165.80 total clock hours, and that his course 
had only been approved for 80 clock hours.  Both letters to 
the veteran stated that:  "We have asked the California 
State-approving agency to review the approved length of this 
program."  The veteran was also informed that he should ask 
the school certifying official to request a new approval from 
the State-approving agency.  Finally, the Board notes that 
the veteran reported that the State approving agency informed 
him that he was approved for the entire cost and length of 
the course.

While the veteran was notified of the need for him to request 
a new approval from the State-approving agency, the RO 
clearly informed the veteran that it would ask that agency to 
review the approved length of the veteran's program.  
However, it does not appear that the RO requested that 
review.  Since the RO indicated that this development was to 
be accomplished in connection with the veteran's appeal, the 
Board is of the opinion that the RO should complete the 
indicated development. 

The record also reflects that in the veteran's VA Form 9 
(Appeal to Board of Veterans Appeals) he requested a hearing 
before the BVA at the RO.  While the Board observes that the 
veteran was afforded a hearing before the Decision Review 
Officer, the record does not reflect that the veteran 
cancelled or withdrew his request for a hearing before the 
BVA at the RO.  While it is possible that the hearing before 
the Decision Review Officer may satisfy the veteran's request 
for a hearing on appeal, the record does not reflect that the 
veteran no longer desires a hearing before the BVA.  Since 
any appellate decision could be vacated for failing to afford 
the veteran a hearing, 38 C.F.R. § 20.904(a)(3) (2003), the 
Board believes that this matter should be clarified prior to 
final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran to 
ascertain whether the veteran desires a 
hearing before the BVA, and if so, the 
type of hearing he desires. 

2.  The RO should undertake the 
development indicated in letters to the 
veteran dated in December 2000 and 
January 2001.  Specifically, the RO 
should ask the California State-approving 
agency to review the approved length of 
the professional truck and bus operator 
course offered at Michael's 
Transportation School. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinions to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






